Name: 96/247/EC: Commission Decision of 25 March 1996 on financial contributions from the Community for the eradication of Newcastle disease in the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  civil law;  Europe;  economic policy
 Date Published: 1996-04-02

 Avis juridique important|31996D024796/247/EC: Commission Decision of 25 March 1996 on financial contributions from the Community for the eradication of Newcastle disease in the Netherlands (Only the Dutch text is authentic) Official Journal L 083 , 02/04/1996 P. 0017 - 0017COMMISSION DECISION of 25 March 1996 on financial contributions from the Community for the eradication of Newcastle disease in the Netherlands (Only the Dutch text is authentic) (96/247/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Commission Decision 94/370/EC (2), and in particular Articles 3 (3) and 4 (2) thereof,Whereas outbreaks of Newcastle disease occurred in the Netherlands in 1994; whereas the appearance of this disease is a serious danger to the Community's poultry and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of compensating for the losses suffered;Whereas, as soon as the presence of Newcastle disease was officially confirmed, the Dutch authorities took appropriate measures which included the measures as listed in Article 3 (2) of Council Decision 90/424/EEC; whereas such measures were notified by the Dutch authorities;Whereas the conditions for Community financial assistance have been met;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Netherlands may obtain Community financial assistance for outbreaks of Newcastle disease which occurred during 1994. The financial contribution by the Community shall be:- 50 % of the costs incurred by the Netherlands in compensating the owner for the slaughter, destruction of poultry and poultry products as appropriate,- 50 % of the costs incurred by the Netherlands for the cleaning and disinfection of holdings and equipment,- 50 % of the costs incurred by the Netherlands in compensating the owner for the destruction of contaminated feedingstuffs and contaminated equipment.Article 2 1. The Community financial contribution shall be granted after supporting documents have been submitted.2. The documents referred to in paragraph 1 shall be sent by the Netherlands no later than three months from the notification of this Decision.Article 3 This Decision is addressed to the Netherlands.Done at Brussels, 25 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.